His Honor,
EMILE GODCHAUX,
rendered the opinion and decree of the Court, as follows:
Plaintiffs, adjudicatees at a judicial sale ordered at the instance of the executrix in the Succession of John T. Moore, Jr., defendant herein, declined to take the property bid in by them and sued for the return of their deposits. They now appeal from a judgment rejecting their demands and ordering them to comply with the adjudication.
It is contended that the sale is null because the succession was finally closed and the probate Court shorn of jurisdiction by its decree homologating a final account and tableau of distribution of the executrix rendered several years prior to the order of sale in question.
It is true that the account was termed by the executrix and in the judgment homologating same as a final one, but that fact alone does not constitute it such.
An examination of the proceeding discloses that the account showed on its face not sufficient cash to pay the debts recognized thereon; that the proposed distribution of the assets was tentative, based entirely upon estimated inventory values that were in fact never realized; and that the executrix therein proposed that it would be necessary thereafter to secure an order of sale of the movables for the purpose of liquidating the debts. Such an order of sale with respect to the movables was in fact obtained long *300subsequent to the homologation of this account, but there is no evidence that the fund realized which was far below the inventory value of the movables sold, was employed to discharge the debts; nor does it appear that any of the assets were in fact distributed in accordance with the account. And moreover the executrix has meanwhile never applied for or secured her discharge, nor rendered an accounting of funds which subsequently came into her possession as such.
Opinion and decree, February 5th, 1917.
Rehearing refused, March 5th, 1917.
Writ refused, April 19th, 1917.
Under, these circumstances it is impossible to hold that the succession has been finally closed or that the jurisdiction of the probate Court wherein it was being administered had terminated.
The case of Barton v. Burbank, 138 La., 997, is in point while the authorities upon which plaintiffs rely, namely, Succession of Aranstein, 51 A., 1052; Succession of Messiah, 52 A., 1158; and Graeff v. Graeff, 4 Ct. of App., 68, disclose either that there had been a fixed and actual distribution or that no further act of administration or accounting was required.
As to the remaining contentions of plaintiffs, it suffices to state that they need not concern themselves as to the qualifications of the executrix at whose instance the sale was provoked or as to the necessity of such sale. As to these matters they are fully protected if the Court ordering the sale is vested with jurisdiction as we hold it is. ■
The judgment is accordingly affirmed.
Affirmed.